Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114 , including the fee set forth in 37 CFR 1.17(e) , was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 , and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 . Applicant’s submission filed on 09/09/2022 has been entered.

By this Amendment, the Applicant amended claim 1. Claims 1-6 remain pending in the application. 

Current Objections and Rejections%%%%
35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallof (US 6,305,169).
Claim 1
Regarding Claim 1, Mallof discloses [a] turbocharger comprising: 
a suction part (See annotated Fig. 1) from which a fluid is suctioned; 
an impeller (14) configured to compress the fluid supplied from the suction part; 
a drive shaft (shaft S) having one end to which the impeller is attached; 
an intermediate shaft (motor shaft 22) provided at the one end of the drive shaft such that the drive shaft extends in an axial direction from a downstream side to an upstream side of the impeller; 
a motor or a generator (electric motor D) having a rotor (See annotated Fig. 1 below) attached to a distal end of the intermediate shaft via a coupling, a stator (See annotated Fig. 1 below) provided so as to correspond to the rotor, and a motor casing (23) configured to hold the stator; 
a cover (Col. 8 lines 50-53: drive-end bell housing) formed into a tubular shape to surround the intermediate shaft and the coupling, 

    PNG
    media_image1.png
    315
    492
    media_image1.png
    Greyscale

the cover having an opening (Col. 8 lines 50-53) surface proximate to the impeller, and
a casing (See annotated Fig. 1)accommodating the impeller, the drive shaft, the intermediate shaft, the motor or the generator, and the cover, wherein 
a first flow passage (Col. 8 lines 50-53 teaches that Motor cooling is by means of air circulation drawn through a bell-housing at the intake end, through the motor end plates, and through and from the elongated drive-end bell housing Surrounding the clutch H. A person of ordinary skill in the art would understand that once the cooling air entered the end plates it would flow between the rotor and the stator.) is formed between the stator and the rotor so as to guide the fluid from the suction part to an inside of the cover,
a second flow passage (Annotated Fig. 1 element A below) is formed between the motor casing and the cover and the casing so as to guide the fluid from the suction part to the impeller
a third flow passage (Col. 8 lines 50-53 teaches that Motor cooling is by means of air circulation drawn through a bell-housing at the intake end, through the motor end plates, and through and from the elongated drive-end bell housing surrounding the clutch H.) is formed in the inside of the cover so as to guide the fluid guided from the first flow passage to the impeller through the opening, and 
the second flow passage is configured such that the cover decreases a flow passage area along a flowing direction of the fluid (Col. 8 lines 50-53; Annotated Fig. 1 below shows a decreasing flow area in Flow Passage A beginning at the bell-housing and decreasing between the case and the cover).
 
    PNG
    media_image2.png
    668
    913
    media_image2.png
    Greyscale

Claim 2
Regarding Claim 2, Mallof discloses [t]he turbocharger according to claim 1, wherein the suction part is provided on an upstream side of the motor or the generator, and an inner diameter of the cover is greater than an outer diameter of the rotor (Annotated Fig. 1).

Claim 3
Regarding Claim 3, Mallof discloses [t]he turbocharger according to claim 1, wherein an outer diameter of the cover is equivalent to an outer diameter of an end of a hub of the impeller on a side of the cover (Annotated Fig. 1).

Claim 6
Regarding Claim 6, Mallof discloses [t]he turbocharger according to claim 1, wherein the cover is attached on a side of the motor or on a side of the generator (Annotated Fig. 1).

35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallof (US 6,305,169) in view of Andres et al. (US 20030038553).
Claim 4
Regarding Claim 4, Mallof discloses [t]he turbocharger according to claim 1, except wherein the cover is splittable along a longitudinal direction.
However, Andres teaches wherein the cover is splittable along a longitudinal direction (Andres Para [0010 and 0043-0044]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Andres to split Mallof’s cover so as to permit radial disassembly of the housing sections (Para [0044]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallof (US 6,305,169) in view of French et al. (US 20100124496).

Claim 5
Regarding Claim 5, Mallof discloses [t]he turbocharger according to claim 1, except wherein the cover is provided with a rib along a longitudinal direction.
However, French teaches wherein the cover is provided with a rib (French 3c) along a longitudinal direction.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by French to provide the cover with ribs to reinforce the cover (French Para [0074]).

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746